                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                           Case No. 98-80177

Jimmie E. Jackson,
                                             Sean F. Cox
      Defendant.                             United States District Court Judge
_____________________________/

 ORDER DENYING DEFENDANT’S MOTION TO DISMISS CHARGES (ECF No. 26)
         AND MOTION FOR SUMMARY JUDGMENT (ECF No. 27)

       On July 22, 1998, Defendant Jimmie E. Jackson pleaded guilty to one count of armed bank

robbery, in violation of 18 U.S.C. § 2113(a) & (d). While Jackson awaited sentencing on his federal

charge, a Michigan jury convicted him of armed robbery for a separate incident. On September 28,

1998, Jackson was sentenced to a term of imprisonment between 240 and 360 months for his state

conviction. On October 20, 1998, the Hon. Lawrence P. Zatkoff sentenced Jackson to 100 months

imprisonment on his federal charge, to run consecutively to his state sentence.

       Now, Jackson has filed a “motion to dismiss charges of armed bank robbery to a lesser

charge of bank robbery pursuant to 18 U.S.C. 2113(a) and (d)” (ECF No. 26) and a “motion for

summary judgment due to the lack of material facts.” (ECF No. 27). The Government responded

to these motions. (ECF No. 31). Because the Court concludes that oral argument will not aid the

decisional process, the Court will decide the motion on the parties’ briefing. E.D. Mich. LCrR

12.1(a); LR 7.1(f)(2).




                                                1
                                           ANALYSIS

       In his motions, Jackson asks the Court to reduce his charge to unarmed bank robbery. Once

imposed, “[a] district court may modify a defendant's sentence only as provided by statute.” United

States v. Johnson, 564 F.3d 419, 421 (6th Cir.2009). 18 U.S.C. § 3582(c) permits a modification of

imprisonment in three circumstances: (1) "upon motion of the Director of Bureau of Prisons;" (2)

where such reduction is "expressly permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure;" or (3) based upon some change to the applicable sentencing guidelines.

       In arguing for a reduced charge, Jackson cites the federal statutes prohibiting armed and

unarmed bank robbery (18 U.S.C. § 2113(a) and (d)); two federal gun laws (18 U.S.C. § 922 and

§ 924); and Federal Rule of Civil Procedure 56. None of these sections provide a mechanism for the

Court to modify Jackson’s sentence.1 Because Jackson provides no authority indicating that this

is a situation in which the Court may modify a sentence, the Court concludes that it is unable to

provide the relief that Jackson seeks.

       Moreover, to the extent that Jackson argues his armed robbery conviction cannot stand

because there is no evidence that a gun was involved in his crime of conviction, this argument is

contradicted by his plea agreement (ECF No. 31-1), and his own statements made during his plea

hearing (ECF No. 31-2):

       The Court:      Did you as charged in this information help [Jerome L. Wood] rob the bank?

       Jackson:        Yes, sir, I did.

       The Court:      What did you do?



       1
         Notably, Federal Rule of Civil Procedure 56 is applicable in civil actions. Fed. R. Civ. P.
1. This is a criminal case.

                                                 2
       Jackson:       I drove the car.

       The Court:     You knew he was going to rob the bank?

       Jackson:       He said he was.

       The Court:     You saw the gun?

       Jackson:       I seen the gun when he came back.

       The Court:     Did you know he had a gun when he went into the bank?

       Jackson:       Yes, sir. He’s known to carry a gun so I knew he had a gun.

(ECF No. 31-2, PageID 106-107) (emphasis added). Thus, there is ample evidence that a gun was

present during Jackson’s crime of conviction.

                                         CONCLUSION

       For these reasons, the Court DENIES Jackson’s motion to dismiss (ECF No. 26) and

motion for summary judgment (ECF No. 27).

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: May 16, 2019




                                                3
